DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on February 3, 2022 is acknowledged. Claims 1-14, 19-20, and 23-30 are pending in this application. Claims 15-18, 21-22 have been cancelled. Claim 1 has been amended. Claims 28-30 are new. 

Withdraw Objections/Rejections
Claim Objections
The objection to claims 7, 10, 12, 14, 19-20, and 22-23 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate the limitations of claims 21-22. 
Claim Rejections - 35 USC § 102
The rejection of claims 1-6, 8-9, 11, and 13 under 35 U.S.C. 102(a) (1) as being anticipated by Braver (US 2010/0168563) has been withdrawn in view of Applicants amendment to incorporate claims 21-22 into claim 1. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 8-9, 11, 13, and 21 under 35 U.S.C. 103 as being unpatentable over Braver (US 2010/0168563) in view of Goyan et al. (US 2,975,099) has 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Braver (US 2010/0168563), which discloses a device for application to a body cavity. The device includes a non-absorbable, flexible tube of an elongated shape, a removable core element situation with the tube, and a retention mechanism for maintaining the device with the cavity (abstract). 
The device is insert able to the rectum of a subject in need, and comprises a retention mechanism for maintaining device with the rectum following insertion therein (paragraph 0130).  
Retention methods comprise any one of an external portion, an internal portion or a combination thereof (paragraphs 0079-0082). Thereby teaching an embodiment in which the drug delivery element being sized and shaped to be placed entirely with the rectum. 
The interval portion of the retention mechanism comprises at least one flap portion (paragraph 0084). 
The internal portion comprises an inflatable object situated with the tube, where when inflated, said object comprises dimensions  that are larger than the maximum diameter of the opening of the cavity (paragraph 0085), which teaches the component having a first shape external from a rectum and configured to form a second shape internal to the rectum. 

Braver does not disclose the incorporation of silicone dioxide, nor is there any suggestion or motivation within the art to incorporate it into the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615